DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 11/18/2021 are as follows: 
Claims 1-12 are pending and being examined.

Specification
The replacement title of the invention was received on 11/18/2021 and is accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheppard (US2013/0160972A1, as cited in the IDS).
Re Claim 1. Sheppard teaches a heat exchange device (10), comprising a temperature control assembly (19) and a heat exchange assembly (12) (Figures 1-2), wherein 
a heat exchange passage (horizontal passages within 12) is formed inside the heat exchange assembly, and a branch passage (38) arranged in parallel with the heat exchange passage is provided in the heat exchange device (Figure 1; Paragraph 28); 
the heat exchange device has a liquid inlet (44) and a liquid outlet, and outlets of the heat exchange passage and the branch passage are in communication with the liquid outlet (Paragraph 28 teaches the heat exchanger has a first and second fluid channel for two different fluids.  Thus, a liquid inlet and liquid outlet are implicitly recited); 
the temperature control assembly comprises a valve body (20), the valve body has a valve chamber (interior of 20), and the valve chamber is in communication with the liquid inlet (44 via 48) (Figure 1); 
a notch (26) and a second valve port (24) are provided on a peripheral wall of the valve body, the notch is further away from the liquid inlet than the second valve port, the second valve port is closer to the liquid inlet than the notch, the notch is configured to communicate the valve chamber with the heat exchange passage, and the second valve port is configured to communicate the valve chamber with the branch passage (Figure 1); 
the valve body comprises an annular projection (46), a first valve port (at 50 in Figure 1) is formed at a middle of the annular projection, and the first valve port is configured to communicate the notch with the second valve port (Figure 1; The first valve port will be in fluid communication with the notch and second port during operation of the heat exchanger do to the sliding of the valve assembly); and 
a valve core (28) and a drive component (30, 32) are further provided inside the valve body, the valve core is cylindrical (Figures 5-7 illustrates the valve assembly is cylindrical), a peripheral wall of the valve core is sound (peripheral wall at 28 is solid), the valve core is in a sliding fit with a corresponding inner wall of the valve chamber (Figures 1 and 2 illustrates the valve core sliding), the drive component is in cooperation with the first valve port (Figure 1), the peripheral wall of the valve core is configured to block the second valve port through an action of the valve core (Figure 2 illustrates the valve core blocking the second valve port), the drive component is configured to block the first valve port through an action of the drive component (Figure 1 illustrates the first valve port blocked by 50), and in a case that the second valve port is in a blocked state, the first valve port is in an open state (Figure 2 illustrates the first valve port open and the second valve port blocked). 

Re Claim 2. Sheppard teaches the drive component comprises a thermal element (30), and an elastic member (34) is further provided inside the valve chamber, one end of the thermal element is in contact with the valve core, and another end passing through the first valve port is fixed at a bottom of the valve chamber (Figure 1 rotated would have the first valve port at the bottom of the valve chamber); and one end of the elastic member abuts against the valve core, and the thermal element abuts against the valve core via the elastic member (Figure 1). 
Re Claim 10. Sheppard teaches a bottom plate (18), wherein the liquid inlet and the liquid outlet are both arranged on the bottom plate, and the branch passage is enclosed by the bottom plate and the heat exchange assembly (Figure 1; When Figure 1 is rotated 180°, plate 18 would be considered the bottom plate). 

Allowable Subject Matter
Claims 3-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  See Non-Final Office Action dated 8/18/2021 for statement of reasons for the indication of allowable subject matter.

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 9 of the reply in regards to Shephard that “the oil to be heated will not flow to the bottom of the outer sleeve 20 and thus will not flow through the bottom end of sleeve 46” and “and does not enter the inlet manifold 14 of heat exchanger 10 and thus will not flow through the bottom end of sleeve 46”.  Applicant further argues “Sheppard fails to disclose that the fluid could flow via the inlet manifold 14 of heat exchanger 10 at the bottom end of sleeve 46 and then flow into the flows through core 12 where it transfers heat both in case of heating and cooling mode”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., flow out of the first valve port) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues on page 9 of the reply that “Therefore, since the bottom end of sleeve 46 of the outer sleeve 20 is not in communication with the second aperture 52 and slots 26, Sheppard fails to teach that the limitation "the valve body 11 comprises an annular projection 17, a first valve port 113 is formed at a middle of the annular projection 17, and the first valve port 113 is configured to communicate the notch 111 with the second valve port 112" recited in claim 1 of the present application”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific flow path from inlet to outlet) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, the claim only requires communication between the first valve port with the notch and second valve port.  Since the first valve port is exposed to the fluid within the inlet manifold, the first valve port is in communication with the notch and second valve port.  The term “communicate” is a broad term that only requires an indirect connection between elements and does not require any specific flow path.  Therefore, the applicants’ arguments are not found persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763